 RECEIVED
  MAR 11 2019~
PSl\~1,lll8fSSl]lhi5flhe U.S. District Court for The Eastern
                         District of North Carolina


      Anita Cavanaugh
                                                   C.a5 e ·. '7 : \ 9 - c V-' O 005 \ - BO
      Plaintiff                                  Notice of Indigenous Rights and

      Vs                                        U.S.C. Title 15 Violations with

      Internal Revenue Service                    Affidavit of Nationality and
      Respondent                                  Injunction to Cease and Desist




       Comes now Petitioner, Anita Cavanaugh Isra-El also known as Anita Cavanaugh,
       a natural, breathing, flesh and blood original woman and citizen of the Empire
       Washitaw de Dugdahmoundyah and Yahudah Washitaw of East Terra; a
       Muur/Moor and descendant of ancient Mound Builders, to grant limited
       jurisdiction to the Court to adjudicate matters of Right Violations and Unlawful
     · Thief/Seizure of wages.



      Jurisdiction



           1. I, Anita Cavanaugh Isra-El, also known as Petitioner/Plaintiff, a subject of
              the Empire Washitaw de Dugdahmoundyah and member of the Yahudah
              Washitaw of East Terra, In Propria Persona, Sui Juris, and Sui Hreredes,
              In Solo Proprio] [Trustor; Curator; Allodial Proprietor; Jus Corporeal
              Hereditaments; Pro Possessore] Vessel of the Moroccan Empire-

                                                                                             1

               Case 7:19-cv-00051-BO Document 1-1 Filed 03/01/19 Page 1 of 7
      Nation State; Moorish American National; 'Free White Person'; and
      Reversioner, Northwest Amexem / Northwest Africa/ North America/
      'The North Gate' / 'Turtle Island', do exercise and stand firmly upon
      inalienable rights protected by said U.S. Constitutional and international
      law; as well as international customary law, Empire Wasliitaw de
      Dugdahmoundyah and Y ahudah Washitaw of East Terra Constitutions and
      laws.

   2. In accordance to U.S.C. 28 section 1332, all matters of diversity of
      citizenship must be heard by the Federal Courts ; furthermore,

   3. "The judicial power shall extent to all cases in law and equity, arising under
       this Constitution, the laws of the United States and treaties made, or which
      shall be made under their authority; to all cases affecting ambassadors,
       other public ministers or consuls; to all case of admiralty and maritime
      jurisdiction; to controversies to which the United States shall be a party; to
       controversies between two or more states; between a state and citizens of
      another state; between citizens of different states; between citizens of the
      same state claiming lands under a grant of different states; between a state,
      or the citizens there of, and foreign state, citizen or subjects." Article III
      section 2, clause 1 of the Constitution of The United States.

   4. In accordance to U.S.C. 15, section 1692, when debts of the nature before
      the court are disputed, the Federal court must adjudicate the matter.

   5. Finally, the United Nations Declaration On The Rights of Indigenous People
      Treaty, signed by President Barack Obama, December, 16, 2010, demands
      the inalienable rights of the Indigenous people be protected; as such: Article
      1, 6, 27, et alia.

Article 1

      Indigenous peoples have the right to the full enjoyment, as a collective

            or as individuals, of all human rights and fundamental· freedoms

            as recognized in the Charter of the United Nations, the Universal·

        Declaration of Human Rights4 and international human rights law.

                                                                                   2


        Case 7:19-cv-00051-BO Document 1-1 Filed 03/01/19 Page 2 of 7
                                                                      -,,
                                                                       (




Article 6

                Every indigenous individual has the right to a nationality.




Article 27

       States shall establish and implement, in conjunction with indigenous

               peoples concerned, a fair, independent, impartial, open and

        transparent process, giving due recognition to indigenous peoples'

        laws, traditions, customs and land tenure systems, to recognize and

        adjudicate the rights of indigenous peoples pertaining to their lands,

            territories and resources, including those which were traditionally

       owned or otherwise occupied or used. Indigenous peoples shall have

                          the right to participate in this process.




Matters of Fact



   1. The Supremacy Law, U.S. Constitution Art. VI, Clause 2., states the U.S.
      Constitution and it's Treaties are the Law of the Land; All judges and
      officials shall be bound thereby; and all laws and state constitutions contrary
      notwithstanding.
   2. The U.S. Constitution Art. I sec. 2, clause 3, requires Indians, "indigenous
      people" not be taxed.


                                                                                    3

            Case 7:19-cv-00051-BO Document 1-1 Filed 03/01/19 Page 3 of 7
  3.   When President Barack Obama signed the United Nations Declaration on
     the Rights of Indigenous People Treaty, (herein called UNDRJP Treaty) on
     December, 16, 2010, the Treaty by strength of the U.S. Constitution, Art. VI,
     clause 2,(Supremacy rule) made it binding and the Law of The Land.
  4. The UNDRIP Treaty requires the following;

                                      Article 4

        Indigenous peoples, in exercising their right to self-determination,

have the right to autonomy or self-government in matters relating to their internal
   and local affairs, as well as ways and means for financing their autonomous
                                     functions.



                                      Article 7

       1. Indigenous individuals have the rights to life, physical and mental

                      integrity, liberty and security of person.

                                      Article 8

          1. Indigenous peoples and individuals have the right not to be

          subjected to forced assimilation or destruction of their culture.

       2. States shall provide effective mechanisms for prevention of, and

                                     redress for:

          (a) Any action which has the aim or effect of depriving them

          of their integrity as distinct peoples, or of their cultural values

                                 or ethnic identities;

           (b) Any action which has the aim or effect of dispossessing

                    them of their lands, territories or resources;

          (c) Any form of forced population transfer which has the aim

                                                                                      4

        Case 7:19-cv-00051-BO Document 1-1 Filed 03/01/19 Page 4 of 7
            or effect of violating or undermining any of their rights;

               (d) Any form of forced assimilation or integration;
                                                  i
                                                  I
           (e) Any form of propaganda designed    to promote or incite
                                                  !
                                                  I



              racial or ethnic discrimination directed against them.
                                                  !




Statement of Facts


                                                  '
     1. Anita Cavanaugh, (herein known as Petitioner/Plaintiff) has always been
                                                  i
        Washitaw Moor/Muur. As such, Petition¢r/Plaintiff is an original person
                                                  I


        of the land with all hereditaments and h¢irship rightfully protected by
                                                  I



        U.S. Constitution 1789, UNDRIP Treaty 2010, and The Treaty of Peace
                                                  I


        and Friendship, 1786, and 1836. Out of cperce and duress,
        Petitioner/Plaintiff has been forced to pJy tax/donations to the
                                                  !
        INTERNAL REVENUE SERVICE.
     2. Around December 13, 2018 Petitioner/Pl'aintiff forwarded notification to
                                                  I



        the INTERNAL REVENUE SERVICE informing that she is Washitaw
        Moor/Muur, and as such, does not desire to participate in the INTERNAL
                                                  I



        REVENUE SERVICE Taxation system. As of this day, there has not been
                                                  I
                                                  1

        any correspondence from the INTERNAL REVENUE SERVICE, (herein
                                                  I
        known as Respondent), to their acknowl~dgement of Petitioner's
        notification of status. (See Exhibit A)
                                                  I


     3. Around February 6, 2019 Petitioner/Plairltiff forwarded request to the
                                                  1
                                                  I
        Respondent to 'verify and validate' the dFbt purported owed to the
        Respondent. As of this day, there has no~ been any correspondence
                                                  I
        concerning verification or validation of the debt purported owed by
                                                  I
        Petitioner/Plaintiff.(See Exhibit B)      !




                                                                                  5

       Case 7:19-cv-00051-BO Document 1-1 Filed 03/01/19 Page 5 of 7
Argument

In accordance to The UNDRIP Treaty, Articles 4, (> and 8,
                                                     i

Indigenous people have the protected rights to hav! a nationality; and Indigenous
                                                     I



people have the right to form and support their o~ government; Also, Indigenous
people have the right to redress for thief/seizure of\resources.
                                                     I
                                                     I



All resources of the land belong to the Petitioner/Plaintiff with consanguinity,
                                                      I
which _includes Petitioner/Plaintiff's all wages of labor. Furthermore, pursuant to
                                                     I



the Treaty of Peace and Friendship and the UNDRtP Treaty, all corporations,
including the INTERNAL REVENUE SERVICE ~hould benefit the
                                                     I


Petitioner/Plaintiff: this has not happened; yet, Respondent has harassed and
                                                     I


coerced Petitioner/Plaintiff into paying taxes/donat~ons not owed, and ruled
unlawful according to the U.S. Constitution Articl~ I, section 2, and clause 3.
                                                     r
                                                     I
                                                     I

According to Title 15 of U.S. Code section 1692, '-thenever a claim in it's entirely
is disputed, the Respondent must prove their claimJlawful by verifying and
validating the debt. Respondent's non-compliance ~th this demand is construed as
an absolute wavier of all claims to enforce the debt.

Wherefore,

Plaintiff prays the Court to Order the Respondent tp Cease and Desist all
collection, lien and levy activities; and pay competjsation and punitive damages, as
well as restitution requirements set for violations ofU.S.C. Title 15, UNDRIP
Treaty, and Washitaw and Moorish American Trib4nal requirements.
                                                     I
                                                     !
                                                     I

                                  Peace and Love :




                                5148 Silver Spoon Roa;d
                                                     I



                           Whiteville, Nor:th carolina 28472
                                                     I


                                                     I




                                                                                      6

        Case 7:19-cv-00051-BO Document 1-1 Filed 03/01/19 Page 6 of 7
                                                     I

                                                     I
                               Certificate of Servite
                                                     I
                                                     I



I J { k , - ~ d o affirm that on this day                3     of /5?   2019, the
original Petition, "Notice of Indigenous Rights andiU.S.C. Title 15 Violations with
                                                     l             .


Affidavit of Nationality and Injunction to Cease and Desist "was mailed to the
United States District Court for the Eastern Districi of North Carolina by UNITED
STATES POSTAL SERVICE, Certified Mail No.     1o/K           3Df0 l)l>D I ~l77f6sS'f
                                                     t




                      To~ The Untt-ed St-at-es Distric~ Court for
                                                     I
                                                     i
                       The Eastern District of North Carolina
                                                     I
                                                     i
                              310 New Bern Ave #1!74,
                                                     i
                                 Raleigh, NC 27601:
                                                     I




                                                                                       7

        Case 7:19-cv-00051-BO Document 1-1 Filed 03/01/19 Page 7 of 7
